QUARTERLY REPORT December 31, 2007 FMI Focus Fund A NO-LOAD MUTUAL FUND FMI Focus Fund Ted D. Kellner, CFA President January 22, 2008 Dear Fellow Shareholders: In a most turbulent market environment, the FMI Focus Fund advanced 3.38% for the twelve months ended December, compared to a decline of 1.57% for the Russell 2000 Index and a gain of 7.05% for the Russell 2000 Growth Index.As detailed in Rick and Glenn’s letter, the market shifted significantly to a growth mode in the last half of 2007, which we find puzzling, given what we perceive to be a weakening economic environment.In addition to continuing credit market volatility in the fourth quarter, recent economic releases include unemployment at 5% at year-end, inflation advancing 4.1% for 2007, corporate profits most likely declining in the fourth quarter as they did in the third quarter of 2007, and a continuing forecast for at least soft profits for the first half of 2008. In our letter of a year ago, we stated, “Valuations are at the upper end of historic valuation ranges, which tells us investors still have a relatively high level of optimism regarding the future.”In today’s environment, optimism has been replaced by a growing level of pessimism, and valuations in many sectors are becoming increasingly attractive.The portfolio is positioned quite conservatively, with a large cash balance that should enable FMI Focus Fund to take advantage of the attractive valuations. Your portfolio management team, led by Rick and Glenn, continues to focus on long-term investment results, and we remain optimistic and excited about the environment we are currently in, as history has shown that market environments such as this will allow us to populate the portfolio with securities that will give us excellent returns over the long-term. As always, we thank you very much for your continued support of, and investment in, the FMI Focus Fund. Sincerely, Ted D. Kellner, CFA President 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com Richard E. Lane Glenn W. Primack Portfolio Manager Portfolio Manager January 17, 2008 Dear Fellow Shareholders: Tale of Two Halves This past year will go down in the history books as one schizophrenic, bizarre and, for valuation-disciplined investors, disappointing year.The FMI Focus Fund enjoyed very strong returns in the first half of the year only to see much of the performance erode by year-end. “Defeat snatched from the jaws of victory.” The fact that we ended up in positive territory seemed like an accomplishment. So what happened? The answer to that question is important not just for the sake of understanding “what happened,” but also for providing insight and a natural segue into our 2008 outlook. Anatomy of a Year As alluded to above, 2007 was marked by two very distinct halves. The economy was moving along nicely until spring/early-summer, when the first signs of stress in the credit markets cropped up.By late July, the ini- THE VALUE OF A $10, ITS INCEPTION (12/16/96) TO 12/31/07 AS COMPARED TO THE RUSSELL 2 FMI Focus Fund $69,285 Russell 2000(1) $25,104 Russell 2000 Growth(2) $17,557 Results From Fund Inception (12/16/96) Through 12/31/07 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 12/31/07 From Last 3 Months Year Ended 12/31/07 Years Ended 12/31/07 Years Ended 12/31/07 Fund Inception 12/16/96 FMI Focus Fund -4.16% 3.38% 14.17% 14.82% 19.16% Russell 2000 -4.58% -1.57% 16.25% 7.08% 8.69% Russell 2000 Growth -2.10% 7.05% 16.50% 4.32% 5.23% (1) The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. (2) The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions.Performance data quoted represents past performance; past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. tial credit concerns gave way to the first of several waves of credit panic, largely due to sub-prime mortgage defaults and the related problems in the debt markets. As credit concerns mounted, the stock market swooned in July and August, followed by a significant rebound. By September, amazingly, the “rally” carried the market all the way back and then some, establishing a new high for the year on October 10th.However, what emerged out of the summer swoon was an entirely different market. Almost like flipping a light switch, the equity market flip-flopped from the healthy, broad base of the first half of the year to an incredibly narrow, extreme growth and momentum orientation.As the year wore on, the breadth narrowed to the point that a handful of companies like Google and the energy stocks were rocketing up sufficient to mask the fact that most stocks had rolled over and were in decline.Investors, unwilling to give up on stocks were willing to pay an unbelievable premium for growth.This is a common cyclical pattern in the later stages of an economic cycle, and in fact it is not entirely irrational.What was irrational in this particular cycle was the extreme to which the anointed growth stocks went to vis-à-vis the rest of the market. Internal breadth got increasingly unhealthy as the year came to a close and should have been a warning to what has subsequently ensued in the first month of 2008. As long time FMI Focus Fund investors understand, our valuation discipline would never lead us down the “growth at any price” road so our experience in the second half of the year wasn’t nearly as pleasant as the first half, to say the least.Ironically, most of the portfolio companies’ businesses performed quite well, but the stocks didn’t. As we have paraphrased Warren Buffet many times in the past: in the short run, the stock market is a popularity contest, but in the long run it is a weighing machine.The recent market exemplified this in spades. Outlook for 2008 So, where to from here?It is mid-January as I write this letter and most economists, myself included, feel the U.S. economy is slipping into a growth recession at best and perhaps a full recession at worst. While impossible to accurately gauge, what is clear is that corporate profits will not meet expectations. Of course, given the recent market weakness, even my daughter would respond to that observation with a “No dah! Tell me something I don’t know.” So I have stated the obvious, earnings will likely be weak for the next several quarters, but is that reflected in stock prices yet?In a rational world, we would argue indeed, yes, based on long-term metrics like price-to-book, price-to-cash flow and enterprise value-to-sales. But as stated earlier, in the short run, stock prices are determined by the popularity contest so just as the in-favor, growth momentum names run to outrageous highs, so to do the out-of-favor stocks run to ridiculous lows. During the internet and post-internet days some eight years ago, we learned just how far the rubber band can stretch between what is in and what is out of vogue with respect to the true inherent underlying business franchise value. Until investors feel more comfortable about where the economy is headed, the premium for growth and the double discount for cyclicality (or perhaps more accurately, the perception of cyclicality) will continue. But of course, we relish this scenario, at least in the intermediate term if not in the short-term, as this creates outstanding money making opportunities for our investors as fear overwhelms common sense. We see some great bargains developing in the really beaten up sectors such as regional banks and consumer related companies. We feel we are in a great position to capitalize on the weak market given that nearly a quarter of our Fund is sitting in cash awaiting redeployment. We would note though, we are in no rush. The economy is weak and while the Fed is employing traditional stimulative monetary policy and the President and Congress are attempting to deploy fiscal stimulus (though as usual, mostly they argue and waste time which is why we usually rely on monetary policy), these solutions work with a lag of at least a year or so. Given that view, stocks seem likely to bounce around for awhile; giving patient investors time to accumulate high quality franchises at bargain prices. Our interest list has never been broader. As Baron Von Rothschild put it so many years ago “buy when there is blood on the streets”. Hopefully it won’t quite come to that, but again, with a sizable cash hoard, large list of portfolio candidates (smorgasbord if the market gets bad enough) and plenty of patience in a weak market, we like our position. The Game Plan Financials and consumer stocks are under particular pressure and this is where we are spending a lot of time picking through the rubble. We have initiated some small positions in high quality regional banks like UCBH Holdings, Inc. (UCBH) in San Francisco (a Chinese-American bank with excellent growth prospects in Asia), the venerable Texas bank Cullen/Frost Bankers, Inc. (CFR), and Chicago based insurance company Old Republic International Corp. (ORI). We have, or are contemplating adding to some of our high quality consumer holdings like PetSmart, Inc. (PETM) and Jos. A. Bank Clothiers, Inc.(JOSB), as well as new names such as Nordstrom, Inc. (JWN).Again, we have not done much yet.We want to see some stability in the economy and stock market before fully committing our substantial cash reserves. We also anticipate redeploying some of our defensive holdings which have held up nicely.As alluded to earlier, investors are paying quite a premium for earnings and safety and we will milk those holdings and gradually move the proceeds into areas investors are overly worried about, and of course, overly discounting. We are moving slowly because, in the short-term, the popularity contest continues to favor safety and momentum stocks while ignoring value. Another way of saying that is the next 10% upside may continue to be safety and momentum and the next 10% downside may continue to be financials and consumer related. Yet, the former are already so expensive there isn’t much left while the latter are so cheap they could double or triple over the next three to four years. Short-term timing is impossible to call, so our game plan is to average out of the one group while averaging into the other, with a very strong eye toward capital preservation in a tough market. On December 28, 2007, our Board of Directors declared distributions of $0.0527 per share from short-term capital gains, which will be treated as ordinary income, and $0.28122 per share from net long-term capital gains, payable December 28, 2007, to shareholders of record on December 27, 2007. As always, we thank our fellow shareholders for your ongoing support and confidence. Hang in there! Best regards, Richard E. Lane, CFA Glenn W. Primack Portfolio Manager Portfolio Manager FMI Focus Fund STATEMENT OF NET ASSETS December 31, 2007 (Unaudited) Shares Value (b) LONG-TERM INVESTMENTS — 89.2% (a) COMMON STOCKS — 86.9% (a) COMMERCIAL SERVICES SECTOR — 5.9% Advertising/Marketing Services — 2.0% 792,700 ValueClick, Inc. $ 17,360,130 Personnel Services — 3.9% 420,700 AMN Healthcare Services, Inc. 7,223,419 258,400 Manpower Inc. 14,702,960 999,100 MPS Group, Inc. 10,930,154 32,856,533 CONSUMER NON-DURABLES SECTOR — 1.0% Apparel/Footwear — 1.0% 403,100 Liz Claiborne, Inc. 8,203,085 DISTRIBUTION SERVICES SECTOR — 7.4% Electronics Distributors — 3.5% 529,600 Arrow Electronics, Inc. 20,802,688 499,000 Ingram Micro Inc. 9,001,960 29,804,648 Food Distributors — 0.8% 225,500 United Natural Foods, Inc. 7,152,860 Wholesale Distributors — 3.1% 180,900 Grainger (W.W.), Inc. 15,832,368 459,200 Interline Brands, Inc. 10,061,072 25,893,440 ELECTRONIC TECHNOLOGY SECTOR — 7.7% Computer Communications — 1.0% 257,300 Juniper Networks, Inc. 8,542,360 Computer Peripherals — 1.3% 424,200 Network Appliance, Inc. 10,588,032 Electronic Equipment/Instruments — 1.1% 682,600 JDS Uniphase Corp. 9,078,580 Electronic Production Equipment — 1.7% 700,000 Asyst Technologies, Inc. 2,282,000 453,100 Entegris Inc. 3,910,253 432,200 MKS Instruments, Inc. 8,272,308 14,464,561 Semiconductors — 2.6% 1,153,100 Altera Corp. 22,277,892 ENERGY MINERALS SECTOR — 1.4% Oil
